UNITED STATES DISTRICT COURT :
SOUTHERN DISTRICT OF NEW YORK :

 

 

 

 

 

ANYENY M. MARTINEZ, io i
Plaintiff, Fb r
-against- re . ovo }
GARDEN PHARMACY, INC., SAFEWAY — : 1:19-cv-08195 (ALC)
PHARMACY, INC., RAY’S PHARMACY,
INC., 145T! STREET PHARMACY, INC., : ORDER
and SAGNIA BALBUENA :
Defendants.
x

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of Plaintiff Anyeny Martinez’s notice of voluntary dismissal (ECF
No. 14-1), Defense Counsel’s letter requesting that the Court dismiss this action pursuant to Rule
41(a)(1)(A)(i) (ECF No. 14), Plaintiff's Counsel’s letter requesting an evidentiary hearing (ECF
No. 15), and Defense Counsel’s reply (ECF 16). |

Plaintiff and Defendant Sagnia Balbuena should submit affidavits as to their interactions
throughout the course of this litigation and specifically, whether there was any agreement reached
between parties prior to Plaintiff's submission of her voluntary dismissal. Plaintiffs counsel and

‘

Defendants’ counsel should also submit affidavits.

an (Soda 7 Cog
Dated: December 24, 2016

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 
